Atkinson, J.
In Hennington v. State, 90 Ga. 396, it was held that §4578 of the Code of 1882 (Penal Code §420), making it a misdemeanor to run a freight-train upon any railroad in this State on the Sabbath day, was a regulation of internal police, and not a regulation of commerce, and was, therefore, not in conflict with the provision in the constitution of the United States delegating to Congress the power to regulate commerce among the several States. This decision was rendered in 1892, and, upon writ of error to the Supreme Court of the United States,, the ruling was affirmed by that court. Hennington v. State of Georgia, 163 U. S. 299. It was said by that court that there is nothing in the legislation in question that suggests that it was enacted with the purpose to regulate interstate commerce, or with any other purpose than to prescribe a rule of civil duty for all who on the Sabbath day were in the territorial jurisdiction of the State; that while the statute affects interstate commerce in a limited degree, it is not for that reason a needless intrusion upon the domain of federal jurisdiction, nor *648strictly a regulation of interstate commerce, but is an ordinary police regulation, designed to secure the well-being and promote the general welfare of the people of the State, and is not invalid by force alone of the constitution of the United States, and that it is to be respected in the courts of the Union until superseded and displaced by some act- of Congress passed in execution of the power granted to it by the constitution. There has been no legislation by Congress on this subject, and therefore the ruling of this court, as affirmed by the Supreme Court of the United States, is the law of the land at the present time. We have been requested to review and overrule the decision of this court, above referred to. We decline to do this, for two reasons: (1) We are entirely satisfied with the reasoning of the learned Chief Justice who rendered the'opinion in that ease; (2) the conclusion reached by him was affirmed by the Supreme Court of the United States; and until that court sees fit to overrule the decision made by it, we are bound to follow it.
Since that decision was rendered, an act has been passed by the General Assembly (Acts 1897, p. 38) declaring that the law prohibiting the running of freight-trains on Sunday should not apply to a train carrying freight on a line of railroad which begins and ends in another Statp, and does not run a greater distance than three miles in this State; and the amending act has been amended by extending the distance in this State to thirty miles (Acts 1899, p. 88). It was argued that even if the Hennington case was correctly decided, it is controlling only upon the statute as it existed at the time that decision was rendered, and that the effect of the amendatory acts just referred to is to make a discrimination against those railroads whose lines in Georgia are longer than thirty miles. It is unnecessary for us to determine in the present case whether the effect of these amendatory acts is to bring about such a discrimination as would either render the amending acts void, or have any effect upon the original statute, or in any way impair the force of that statute with reference to .trains not embraced within the terms of the amending acts. A careful examination of the assignments of error which are contained in the motion for new trial discloses that none of them were sufficient to raise a question of this character for decision by the lower court. The questions decided by the lower court were those which were raised by the three requests to charge which are embodied in the statement of facts, and the general *649grounds. It is clear that the only question raised in the first and. ■second requests is whether the statute of Georgia under which the accused was indicted is applicable to an interstate train. In the third request reference is made to the amending statutes above referred to, but the effect of the request is simply to raise the question as to whether the statute as amended is such a regulation of interstate commerce as would be rendered void when attempted to be applied to an interstate train. There is nothing in the request • which, properly construed, can in any view raise the question as to the validity of the amending acts, or as to the effect of the amending acts upon the original act. The judge was simply requested to instruct the jury that the law of Georgia as it now stands (that is, the section of the Penal Code, as amended by the two acts above referred to) was a regulation of interstate commerce, and therefore void so far as it embraced an interstate train. Whether the statute as amended was obnoxious to any provision of the State constitution or any provision of the constitution of the United States, other than the commerce clause, is not involved at all in any question made by the present record. If the section of the Penal Code as it stood at the time that the Bennington case was decided was not a regulation of interstate commerce, there was nothing in the amendatory acts which would change its character in this respect. The evidence was sufficient to authorize the verdict, and we see no reason for reversing the judgment refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.